Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 12, 14-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kilar et al. – hereinafter Kilar (US 2013/0004138) in view of Lyerly et al. – hereinafter Lyerly (US 2007/0198325)
 
As per claim 1, Kilar discloses a method comprising: receiving, from a first user device, a message and timing information associated with content; ([0100] The method may further include, at 1230, transmitting the user comment data correlated to identifiers for the audio-video content and the temporal point to a computer server. This operation may enable sharing of the comment data with another person viewing the video output from the video file at a later time. Fig. 12: item 1230) 
determining that the content is currently being output by a second user device; and causing, based on the timing information, output of the message at the second user device concurrently with the content ([0057; [0083] Referring to Fig. 9, a comment 318 and associated video file (or portion thereof) may be shared or published in any suitable manner. In selected embodiments, comments 318 may appear together including comments from one or more other users associated with a common temporal point during play of the video. For example, in certain embodiments, a user interface 400 may include a comment display 432 that displays one or more comments 318 left by users, including the corresponding user names. These comments 318 may be grouped in various ways based on a set of one or more associated temporal points in the video, wherein each group of comments is associated with one of the temporal points. In an aspect, the client device may provide output in the window 402 identifying various time points associated with respective groups of comments 318.; Fig. 9: item 318)  and
Kilar fails to disclose receiving, from the second user device, an indication of an interaction with the message. 
Lyerly discloses receiving, from the second user device, an indication of an interaction with the message. ([0164] The notification engine has the ability to track responses from recipients of the notification messages. When using email notifications, a user should be able to reply to the sender and the notification engine can track any text responses as well as the time of the reply. When using pop-up or text messaging notifications, the notification engine can track whether a recipient has viewed or acknowledged the message and if the message has a reply option the notification engine can track any response entered by the user.)
It would have been obvious at the time of the claimed invention for the teachings of Kilar to be modified a server which transmit the comment to the second user associated with the second device to track to receive an indication of whether the comments have been replied to or viewed by the second user at the second device as taught by Lyerly at the temporal point in the video.  This would have been beneficial because it enriches the users’ experiences by identifying and promoting communication between users of similar topical interests as the comments are tied to the specific temporal points in the video. 

As per claim 2, Kilar / Lyerly disclose the method of claim 1.  Kilar discloses wherein the message comprises at least one of: a comment based on the content, a comment based on a user preference, a comment based on the content and based on a user preference, or information indicating that another user that viewed the content, analytics data, or social data. ([0100] The method may further include, at 1230, transmitting the user comment data correlated to identifiers for the audio-video content and the temporal point to a computer server. This operation may enable sharing of the comment data with another person viewing the video output from the video file at a later time; Fig. 12: item 1230) 

As per claim 5, Kilar / Lyerly disclose the method of claim 1.  Kilar discloses wherein receiving the message and the timing information comprises receiving the message from a social network that comprises an external social network outside control of a content provider. ([0004]; For example, a user may view a video on a video content distributor website such as www.hulu.com or the like, and decide to post it on a social networking website, such as www.facebook.com or www.twitter.com for example. The video website may enable such sharing by presenting one or more icons related to different social networks. By selecting a "share" icon, a window may pop up on the video content site and prompt a user to insert a comment to accompany the video.)

As per claim 6, Kilar / Lyerly disclose the method of claim 1. Kilar discloses wherein receiving the message and the timing information comprises receiving an offset indicative of a time corresponding to one or more frames of the content associated with the message. ([0069]; The selected temporal point may be, for example, a time at which the client device first detected entry of the comment in the comment window 418 (a "comment start time"), or a time defined in relation with a comment start time or detected comment finish time, for example, a defined number of seconds (e.g., 3) prior to the comment start time)

As per claim 7, Kilar discloses the method of claim 6, wherein causing, based on the timing information, output of the message at the second user device concurrently with the content comprises determining that the content being output corresponds with the offset. ([0069]; The selected temporal point may be, for example, a time at which the client device first detected entry of the comment in the comment window 418 (a "comment start time"), or a time defined in relation with a comment start time or detected comment finish time, for example, a defined number of seconds (e.g., 3) prior to the comment start time)

As per claims 9 and 15, please see the discussion under claim 1 as similar logic applies.

As per claims 10 and 16, please see the discussion under claim 2 as similar logic applies.

As per claims 12 and 18, please see the discussion under claim 5 as similar logic applies.

As per claims 14 and 19, please see the discussion under claim 6 as similar logic applies.

As per claim 20, please see the discussion under claim 7 as similar logic applies.

Claims 3-4, 11, 13, 17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilar (US 2013/0004138) / Lyerly (US 2007/0198325) further in view of Junee et al. – hereinafter Junee (US 8,555,177)

As per claim 3, Kilar / Lyerly disclose the method of claim 1.  The combined teachings of Kilar / Lyerly fail to disclose  wherein the message is based on metrics associated with the content.  
Junee discloses wherein the message is based on metrics associated with the content (Col 1 lines 38-67; For example, a user browsing the web site may receive a pop-up alert informing her that a friend has just signed on, or has just rated a video. On any given watch page, a user can select a user interface element to discover which of her friends are also watching the same video at that time. A user watching a video in one embodiment can summon her online friends to the watch page so that the video can be watched by those friends.)
	It would have been obvious at the time of the claimed invention for the combined teachings of Kilar / Lyerly to be modified so that the comments to be based upon a real-time metrics based on viewership of which friends are watching the same video at the same time as taught by Junee.  Doing so would have enhanced the users’ experience to collaborate with each other in real-time.	

As per claim 4. Kilar / Lyerly / Junee disclose the method of claim 3.  Junee discloses wherein the metrics are based on one or more of viewership, channel changes, or license information. (Col 1 lines 38-67; For example, a user browsing the web site may receive a pop-up alert informing her that a friend has just signed on, or has just rated a video. On any given watch page, a user can select a user interface element to discover which of her friends are also watching the same video at that time. A user watching a video in one embodiment can summon her online friends to the watch page so that the video can be watched by those friends.)

As per claims 11, 13 and 17, please see the discussion under claim 3 as similar logic applies.

	As per claim 21, please see the discussion under claim 4 as similar logic applies.

Claim 8 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kilar (US  2013/0004138) / Lyerly (US 2007/0198325) further in view of Gibson (US 2011/0246560)

As per claim 8, Kilar / Lyerly disclose the method of claim 2. The combined teachings of Kilar / Lyerly fail to disclose comprising rendering the message in an overlay on top of the content while the user device is causing output of the content. 
Gibson discloses further comprising rendering the message in an overlay on top of the content while the user device is causing output of the content. ([0029]; In other words, a visual metaphor may be provided on and/or near a visual object while the user is watching the visual object on screen (e.g., "this actor is the most viewed by friend X or Y," "user X does not like this actor," etc.)
At the time of invention, it would have been obvious at the time of the claimed invention for the combined teachings of Kilar / Lyerly to be modified to be modified so that the comment with whom the user has an association connection with and for the comments to be posted an overlay as the user is viewing the content as taught by Gibson.  The combination of prior art elements would have yielded nothing more than predictable results of enhancing a user's experience enabling users to better connect with each other. ([0003])

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Examiner has removed the double patent rejection for duplicate claim 13 as that claim has been cancelled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454